In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-0503V
                                          UNPUBLISHED


    ARMANDINA GUERRA,                                           Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: September 12, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                             Stipulation on Damages; Influenza
                                                                (Flu) Vaccine; Shoulder Injury
                         Respondent.                            Related to Vaccine Administration
                                                                (SIRVA).

Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Rachelle Bishop, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION1

       On January 11, 2021, Armandina Guerra filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner received an influenza (“flu”) vaccine, which vaccine is contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a), on January 6, 2020.
Petitioner alleges that she sustained a shoulder injury related to vaccine administration
(SIRVA) within the time period set forth in the Table, or in the alternative, that her alleged
shoulder injury was caused by the vaccine. She further alleges that she experienced the
residual effects of this condition for more than six months.




1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Respondent denies that Petitioner sustained a SIRVA Table injury; denies that the
flu vaccine caused Petitioner’s alleged shoulder injury, or any other injury; and denies
that her current condition is a sequela of a vaccine-related injury.

        Nevertheless, on September 10, 2022, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $37,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                INTHE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS


 ARMANDINA GUERRA,

                 Petitioner,                            No. 21-503V
                                                        Chief Special Master Corcoran
 V.                                                     ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                 Respondent.


                                         STIPULATION

        The parties hereby stipulate to the following matters:

        I. Armandina Guerra (..petitioner'), filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l Oto -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza (..flu") vaccine, which vaccine is contained in the Vaccine Injury Table(the

"Table"), 42 C.F.R. § 100.3(a)

       2. Petitioner received a flu vaccine on January 6, 2020.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she sustained a shoulder injury related to vaccine administration

(..SIRVA") within the time period set forth in the Table, or in the alternative, that her alleged

shoulder injury was caused by the vaccine. She further alleges that she experienced the residual

effects of this condition for more than six months.




                                                  I
        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her alleged injury.

        6. Respondent denies that petitioner sustained a SfRVA Table injury; denies that the

vaccine caused petitioner•s alleged shoulder injury, or any other injury; and denies that her

current condition is a sequela ofa vaccine-related injury.

        7. Maintaining their above-stated positions. the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 ofthis Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)()), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $37,500.00 in the form ofa check payable to petitioner. This amount
        represents compensation for all damages that would beavailableunder42 U.S.C.
        § 300aa-15(a).

        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l (a)( 1), and an application, the parties will submitto further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S. C. § 300aa- l 5(g), to the extent that payment has been made or can reasonably be


                                                 2
expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditiom of 42 U.S.C.

§ 300aa-15(g) and (h).

       13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf ofher heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, orin any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death ofpetitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on January 6, 2020, as

alleged in a petition for vaccine compensation filed on January 11, 2021, in the United States


                                                     3
Court of Federal Claims as petition No. 21-503V.

        14. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete confonnity with the tenns

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete confonnity with the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature ofthe injury or condition or in the

items of compensation sough~ is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged injury or

any other injury or her current disabilities, or that petitioner suffered an injury contained in the

Vaccine Injury Table.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs. executors, administrato~ successors, and/or assigns.

                                     END OF STIPULATION


                                                  4
 Respectfully submitted,




ATTORNEYOFRECORDFOR                      AUTHORIZED REPRESENTATIVE
PETITIONER:                              OF THE ATTORNEY GENERAL:


                                         . ,J,L,6,..\w~ ~
                                        HEA'IHER L. PEARLMAN
MULLER BRAZIL                           Deputy Director
715 Twining Road, Suite 208             Torts Branch
Dresher, PA 19025                       Civil Division
(215) 885-1655                          U.S.DepartmentofJustice
                                        P.O.Box 146
                                        Benjamin Franklin Station
                                        Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE               A'ITORNEYOFRECORDFOR
OF THE SECRETARY OF HEALTH              RESPONDENT:
AND HUMAN SERVICES:

z:;a&, /J_        Z:,fS/Se,., #1,
                                                       ~
             ~I

CDR GEORGE REED GRlMES, Mir,MPH
                                        ~wfu
                                        RACHELLE P. BISHOP
Director, Division of Injury            Trial Attorney
 Compensation Programs                  Torts Branch
Health Systems Bureau                   Civil Division
Health Resources and Services           U.S. Department of Justice
 Administration                         P.O.Box 146
U.S. Department of Health               Benjamin Franklin Station
 and Human Services                     Washington, DC 20044-0146
5600 Fishers Lane, 08N146B              Tel: (202) 616-3662
Rockville, MD 20857                     £.mail: Rachelle.P.Bishop@usdoj.gov


Dated:   9} i I :t-Ov:1-:




                                    5